PER CURIAM
Defendant appeals a judgment of conviction for two counts of first-degree sexual abuse, ORS 163.427, raising three assignments of error. We reject defendant’s first and second assignments of error without discussion, and write only to address his third assignment. In that assignment of error, defendant asserts that the trial court erred when it failed to merge the two guilty verdicts into a single conviction for first-degree sexual abuse. See ORS 161.067; State v. Parkins, 346 Or 333, 347-55, 211 P3d 262 (2009); see also State v. Black, 270 Or App 501, 348 P3d 1154 (2015). The state concedes that, under the circumstances of this case, the trial court so erred. We agree, and accept the concession.
Convictions on Counts 1 and 2 reversed and remanded for entry of judgment of conviction for one count of first-degree sexual abuse; remanded for resentencing; otherwise affirmed.